UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-7475 SWORDFISH FINANCIAL, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0831186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 142 Wembley Way Rockwall, TX75032 (Address of principal executive offices) (972) 310-1830 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þNo The number of shares of issuer’s common stock, par value $0.16 per share, outstanding as of October 29, 2010, was 24,044,000.The registrant has no other classes of securities outstanding. SWORDFISH FINANCIAL, INC. INDEX PART I FINANCIAL INFORMATION Page Number Item 1: Condensed Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2010 and 2009(Unaudited) 2 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and 2009(Unaudited) 3 Notes to Condensed Consolidated Financial Statements(Unaudited) 4 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T: Controls and Procedures 16 PART II OTHER INFORMATION Item 1: Legal Proceedings 17 Item 1A: Risk Factors 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults Upon Senior Securities 18 Item 4: Submission of Matters to a Vote of Security Holders 18 Item 5: Other Information 18 Item 6: Exhibits 18 Signatures 18 Part I – FINANCIAL INFORMATION Item 1: Financial Statements Swordfish Financial, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2010 and December 31, 2009 Unaudited September 30, December 31, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable, net - Note Receivable – Related Party Accrued Interest Receivable – Related Party Other Receivables - Total Current Assets PROPERTY AND EQUIPMENT, NET - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Current Portion of Long-Term Debt $ $ Note Payable – Related Party Current Portion of Deferred Retirement Benefits Accounts Payable Accrued Sales and Warranty Reserve Accrued Expenses Total Current Liabilities LONG-TERM LIABILITIES Long-term Debt, Net of Current Portion 0 Deferred Retirement Benefits, Net of Current Portion Total Non-Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred Stock, $.0001 Par Value per Share, 50,000,000 Shares Authorized, No Preferred Share issued at September 30, 2010 and December 31, 2009 Common Stock, $.16 Par Value per Share 500,000,000 Shares Authorized Common Shares Issued and Outstanding at September 30, 2010 and December 31, 2009 were 14,494,000 and 13,400,000, respectively 0 0 Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 Swordfish Financial, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months and Nine Months Ended September 30, 2010 and 2009 Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Restated Restated OPERATING EXPENSES: General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense ) Interest income Other income Total Other Expense ) ) ( 84,800 ) ) LOSS FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATONS 0 ) 0 ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share: Basic and diluted net Income (loss) per share $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to condensed consolidated financial statements 2 Swordfish Financial, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2010 and 2009 Restated CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ Adjustments to reconcile net loss to net cash flows from operating activities Stock based compensation 0 Changes in operating assets and liabilities Accounts receivable Accrued interest receivable ) 0 Accounts payable ) Accrued expenses Net Cash Flows from Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) Net Cash Flows from (used in) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan 0 Net Cash Flows from (used in) Financing Activities 0 Net Change in Cash and Cash Equivalents ) CASH AND CASH EQUIVALENTS - January 1, 2010 and 2009 0 CASH AND CASH EQUIVALENTS – September 30,2010 and 2009 $ $ See accompanying notes to condensed consolidated financial statements. 3 SWORDFISH FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS Swordfish Financial, Inc., (f/k/a Nature Vision, Inc. and Photo Control Corporation) (the “Company” or “we”)as Nature Vision, Inc. designed, manufactured and marketed outdoor recreation products primarily for the sport fishing and hunting markets.On August 14, 2009, Nature Vision, Inc. entered into a Stock Purchase/Merger Agreement with Swordfish Financial, Inc. for 10,987,417 shares (representing approximately 80% of the outstanding shares) of its common stock in exchange for a $3,500,000 promissory note.On August 17, 2009, the shareholders owning a majority of the outstanding common stock voted to change the Company’s name from Nature Vision, Inc. to Swordfish Financial, Inc. The Company did not meet the minimum net worthcovenants of a line of credit with M&I Business Credit LLC (M&I Bank) as of June 30, 2009, which put the Company in default on the line of credit.On August 14, 2009, simultaneously with the signing of the Swordfish Financial, Inc. stock purchase agreement, M&I Business Credit LLC, owed approximately $1,800,000 by the Company, foreclosed on the line of credit and forced the Company to enter into a Voluntary Surrender Agreement.The Voluntary Surrender Agreement gave M&I Business Credit LLC total possession of the Nature Vision Premises, its operations and all of the Nature Vision Collateral, which consisted of all of the Nature Vision assets.M&I Business Credit LLC liquidated basically all of the Nature Vision assets to recover the line of credit debt. Based on the limited assets, product lines and resources remaining after the M&I Business Credit LLC liquidation, Swordfish Financial, Inc. has decided that there is not enough remaining of the Nature Vision operations to continue as an outdoor recreations products company and will concentrate on the business on being an asset recovery company and using the financial resources recovered to retire the Company’s debts and invest in other businesses domestically and internationally. Because of seasonal and other factors, the results of operations for the nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the Company's full 2010 fiscal year. GOING CONCERN The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business.We incurred net losses of $795,962 and $1,976,223, respectively, for the nine months ended September 30, 2009 and 2008 and had an accumulated deficit of $5,681,165 as of September 30, 2010.We have managed our liquidity during the first part of 2010 through cost reduction initiatives. Despite cost reduction initiatives, the Company will be unable to pay its obligations in the normal course of business or service its debt in a timely manner throughout 2010 without realizing one of its recovery projects, raising additional capital or issuing debt instruments.There can be no assurance that the exploration of strategic alternatives will result in any specific action to alleviate the Company’s 12 month working capital needs. INTERIM FINANCIAL INFORMATION The accompanying condensed consolidated balance sheet at September 30, 2010 and the condensed consolidated statements of operations for the three and nine month periods ended September 30, 2010 and 2009 and cash flows for the nine months ended September 30, 2010 and 2009 are unaudited. The unaudited interim condensed consolidated balance sheet and condensed consolidated statements of operations and cash flows have been prepared in accordance with accounting principles generally accepted in the United States of America and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company's financial position, results of operations and its cash flows for the three and nine months ended September 30, 2010 and 2009. The financial data and other information disclosed in these notes to the condensed consolidated financial statements related to these periods are unaudited. The results of the Company’s operations for the nine months period ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The condensed consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2009 included in the Annual Report on Form 10-K of the Company filed with the Securities and Exchange Commission. 4 PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary. All significant inter-company transactions and balances have been eliminated in consolidation. FINANCIAL INSTRUMENTS The carrying amounts for all financial instruments approximate fair value. The carrying amounts for cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate fair value because of the short maturity of these instruments. The fair value of long-term debt, notes payable, line of credit-bank, and deferred liabilities - retirement benefits approximates the carrying amounts based upon the Company’s expected borrowing rate for debt with similar remaining maturities and comparable risk. ACCOUNTS RECEIVABLE The Company reviews customers' credit history before extending unsecured credit and establishes an allowance for uncollectible accounts based upon factors surrounding the credit risk of specific customers and other information. Accounts receivable are due based on agreed upon customer terms. Accounts receivable are considered past due once they are over the due date of these terms. TheCompany does not accrue interest on past due accounts receivable. If accounts receivable, in excess of the provided allowance, are determined to be uncollectible, they are charged to expense in the year that determination is made. Accounts receivable are written off after all collection efforts have failed. Accounts receivable have been reduced by an allowance for uncollectible accounts when deemed necessary.The Company did not deem it necessary to provide an allowance at September 30, 2009 and December 31, 2009, respectively. NOTE RECEIVABLE -RELATED PARTY On August 14, 2009, the Company closed a Stock Purchase/Merger Agreement with Swordfish Financial, Inc., the Texas corporation(which is controlled by the Company’s Chairman of the Board, President, Chief Executive Officer and majority shareholder)pursuant to which the Company sold an aggregate of 10,987,417 shares of its common stock in exchange for a $3,500,000 promissory note, payable in two installments of $1,750,000 each with the first installment being forty-five (45) days from the date of the note and the second installment being one-hundred twenty (120) days from the date of the note.The Company expects for the note and accrued interest to be paid by the stockholders of the Texas corporation.The note bears interest at the rate of 5% per annum the note and the related accrued interest at September 30, 2010 was $196,875. IMPAIRMENT OF LONG-LIVED ASSETS We assess the impairment of long-lived assets whenever events or changes in circumstances indicate that the carrying amount may not be recoverable, in accordance with FASB SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.”An asset or asset group is considered impaired if its carrying amount exceeds the undiscounted future net cash flow the asset or asset group is expected to generate.If an asset or asset group is considered impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds its fair value.If estimated fair value is less than the book value, the asset is written down to the estimated fair value and an impairment loss is recognized. DISCONTINUED OPERATIONS ASC Topic 360 requires the calculation of estimated fair value less cost to sell of long-lived assets for assets held for sale. The calculation of estimated fair value less cost to sell includes significant estimates and assumptions, including, but not limited to: operating projections; excess working capital levels; real estate values; and the anticipated costs involved in the selling process. The Company recognizes operations as discontinued when the operations have either ceased or are expected to be disposed of in a sale transaction in the near term, the operations and cash flows of all discontinued operations have been eliminated, or will be eliminated upon consummation of the expected sale transaction, and the Company will not have any significant continuing involvement in the discontinued operations subsequent to the expected sale transaction. Nature Vision Operations On August 14, 2009, simultaneously with the signing of the Swordfish Financial, Inc. stock purchase agreement, the Company entered into a Voluntary Surrender Agreement with M&I Business Credit LLC (the ‘Creditor”), who as of August 14, 2009 was owed approximately $1,800,000 by the Company relating the Credit and Security Agreement dated November 8, 2007.On August 14, 2009, M&I Business Credit LLC foreclosed on the Line of Credit and forced the Company to enter into a Voluntary Surrender Agreement and tender to M&I Business Credit LLC total possession of the Nature Vision Premises, its operations and all of the NatureVision assets to collect approximately $1,800,000 owed by the Company at that time.After the M&I Business Credit LLC’s liquidated virtually all of the Nature Vision assets at significant discounts to book value, the Company has been left with no assets or product lines to market and continue the Nature Vision outdoor recreations products operations. 5 The results of the Nature Vision operations from the acquisition date through December 31, 2009 are presented on a historical basis as discontinued operations in the consolidated statements of operations.In accordance with ASC 205-20-45, “Income Statement Presentation, Allocation of Interest to Discontinued Operations,” the Company elected to allocate all consolidated interest expense to the discontinued operations, taking the position that all of the Company’s debt is directly attributed to or related to the discontinued operations. All of the financial information in the consolidated financial statements and notes to the consolidated financial statements has been revised to reflect only the results of continuing operations (see Note 8). SALES AND WARRANTY RESERVE The Company has established a sales and warranty reserve for sales returns and warranty costs. Reserves are estimated based on historical experience, current product lines being sold, and management's estimates. The Company provides a standard one or two-year warranty program for its products. The sales and warranty reserve for sales returns and warranty costs relating to potential claims from the Nature Vision operations was $200,000 at September 30, 2010 and December 31, 2009, respectively. The sales and warranty reserve represents a significant estimate and actual results could differ from the estimate. The following table provides the activity through the returns and warranty accounts as recorded and charged against the reserve relating to previous operations that were discontinued at December 31, 2009. Accrued balance –December 31, 2009 $ Provision 0 Claims incurred 0 Accrued balance – September 30, 2010 $ RESEARCH AND DEVELOPMENT The Company expensed all costs related to product research and development as incurred.The Company did incurred $96,246 and $288,738 in research and development expenses during the three and nine months ended September 30, 2010, respectively, related to consulting agreements held over from the Nature Vision operations. STOCK-BASED COMPENSATION In accordance with SFAS No. 123(R), cash flows from income tax benefits resulting from tax deductions in excess of the compensation cost recognized for stock-based awards have been classified as financing cash flows prospectively from January 1, 2006. Prior to adoption of SFAS No. 123(R), such excess income tax benefits were presented as operating cash flows. There were no cash flows from income tax benefits for the three months ended September 30, 2010. During the three months ended September 30, 2010, the Company issued 558,000 restricted shares of common stock to management which were valued at $89,280. LOSS PER COMMON SHARE Net loss per common share was based on the weighted average number of common shares outstanding during the periods when computing the basic net loss per share. When dilutive, stock options and warrants are included as equivalents using the treasury stock market method when computing the diluted net loss per share.There were no dilutive common stock equivalents, options and warrants, for the quarter ended September 30, 2010 and 2009. INCOME TAXES The Company accounts for income taxes using the asset and liability approach, which requires the recognition of deferred tax assets and liabilities for tax consequences of temporary differences between the financial statement and income tax reporting bases of assets and liabilities based on currently enacted rates and laws. These temporary differences principally include depreciation, amortization, net operating losses, deferred retirement benefits, paid time off and performance benefits, contract payable, allowance for doubtful accounts, inventory obsolescence allowance, and warranty reserves. Deferred taxes are reduced by a valuation allowance to the extent that realization of the related deferred tax assets is not assured.There is a full valuation allowance recorded as of September 30, 2010 and December 31, 2009. 6 In June 2006, the Financial Accounting Standards Board, or FASB, issued FASB Interpretation No. 48, or FIN 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109," which prescribes comprehensive guidelines for recognizing, measuring, presenting and disclosing in the financial statements tax positions taken or expected to be taken on tax returns. FIN 48, effective for fiscal years beginning after December 15, 2006, seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. The Company adopted provisions of FASB Interpretation 48, Accounting for Uncertainty in Income Taxes: an interpretation of FASB Statement 109, Accounting for Income Taxes (“FIN 48) on January 1, 2007. To the extent interest and penalties would be assessed by taxing authorities on any underpayment of income taxes, such amounts would be accrued and classified as a component of income tax expenses on the consolidated statement of operations. The Company has no material amount of accrued liabilities for interest or penalties recorded related to unrecognized tax benefits. The federal and state tax returns are open to examination for the years 2005-2009. ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenuesand expenses during the reporting period. Actual results could differ significantly from those estimates. For the Company, significant estimates include the allowance for doubtful accounts receivable, reserves for inventory valuation, impairment of goodwill and long lived assets, reserves for sales returns, reserves for warranty services, and the valuation allowance for deferred tax assets. RECENT ACCOUNTING PRONOUNCEMENTS In October 2009, the FASB issued Accounting Standards Update (“ASU”) ASU No. 2009-13 (ASC Topic 605) which provides authoritative guidance for revenue recognition with multiple deliverables. This authoritative guidance impacts the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting. Additionally, this guidance modifies the manner in which the transaction consideration is allocated across the separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. This standard will be effective for us beginning in the first quarter of fiscal year 2012.Early adoption is permitted.The implementation is not expected to have a material impact on the Company’s financial position or results of operations. In October 2009, the FASB issued ASU No. 2009-14 (ASC Topic 985)which provides authoritative guidance for the accounting for certain revenue arrangements that include software elements. This authoritative guidance amends the scope of pre-existing software revenue guidance by removing from the guidance non-software components of tangible products and certain software components of tangible products. This standard is effective prospectively for us no later than the beginning of fiscal 2011.Early adoption is permitted.The implementation is not expected to have a material impact on the Company’s financial position or results of operations. In August 2009, the FASB issued ASU No. 2009-05 (ASC Topic 820) which amends the accounting standards related to the measurement of liabilities that are recognized or disclosed at fair value on a recurring basis.This standard clarifies how a company should measure the fair value of liabilities and that restrictions preventing the transfer of a liability should not be considered as a factor in the measurement of liabilities within the scope of this standard.This standard is effective for the Company on October 1, 2009 and did not have a material impact on our financial statements. In June2009, FASB approved the FASB Accounting Standards Codification (“the Codification”) as the single source of authoritative nongovernmental GAAP. All existing accounting standard documents, such as FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force and other related literature, excluding guidance from the Securities and Exchange Commission (“SEC”), have been superseded by the Codification. All other non-grandfathered, non-SEC accounting literature not included in the Codification has become nonauthoritative. The Codification did not change GAAP, but instead introduced a new structure that combines all authoritative standards into a comprehensive, topically organized online database. The Codification is effective for interim or annual periods ending after September15, 2009, and impacts the Company’s financial statements as all future references to authoritative accounting literature will be referenced in accordance with the Codification. There have been no changes to the content of the Company’s financial statements or disclosures as a result of implementing the Codification during the quarter ended September30, 2009.As a result of the Company’s implementation of the Codification during the quarter ended September 30, 2009, previous references to new accounting standards and literature are no longer applicable. These changes and the Codification itself do not change GAAP.Other than the manner in which new accounting guidance is referenced, the adoption of these changes had no impact on our consolidated financial statements. FASB ASC Topic 855, "Subsequent Events" established general standards of accounting for and disclosure of events that occur after the balance sheet date, but before the financial statements are issued or available to be issued (“subsequent events”). An entity is required to disclose the date through which subsequent events have been evaluated and the basis for that date. For public entities, this 7 is the date the financial statements are issued. ASC Topic 855 does not apply to subsequent events or transactions that are within the scope of other GAAP and did not result in significant changes in the subsequent events reported by the Company. This guidance became effective for interim or annual periods ending after June15, 2009 and did not impact the Company’s financial statements. The Company evaluated for subsequent events through the issuance date of the Company’s financial statements. No recognized or non-recognized subsequent events were noted. ASC Topic 350, "IntangiblesGoodwill and Other" amended the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under previously issued goodwill and intangible assets topics. This change was intended to improve the consistency between the useful life of a recognized intangible asset and the period of expected cash flows used to measure the fair value of the asset under topics related to business combinations and other GAAP. The requirement for determining useful lives must be applied prospectively to intangible assets acquired after the effective date and the disclosure requirements must be applied prospectively to all intangible assets recognized as of, and subsequent to, the effective date. FSP SFAS No.142-3 became effective for financial statements issued for fiscal years beginning after December15, 2008, and interim periods within those fiscal years. The adoption of this guidance did not impact the Company’s financial statements. FASB ASC Topic 810, "Consolidations" (formerly SFAS No.160) changed the accounting and reporting for minority interests such that they will be recharacterized as noncontrolling interests and classified as a component of equity. ASC Topic 810 guidance became effective for fiscal years beginning after December15, 2008 with early application prohibited. The Company implemented ASC Topic 810 guidance (formerly SFAS No.160) at the start of fiscal 2009 and no longer records an intangible asset when the purchase price of a noncontrolling interest exceeds the book value at the time of buyout. Any excess or shortfall for buyouts of noncontrolling interestsis recognized as an adjustment to additional paid-in capital in stockholders’ equity. Any shortfall resulting from the early buyout of noncontrolling interests will continue to be recognized as a benefit in partner investment expense up to the initial amount recognized at the time of buy-in. Additionally, operating losses can be allocated to noncontrolling interests even when such allocation results in a deficit balance ( i.e.,book value can go negative).The Company presents noncontrolling interests (previously shown as minority interest) as a component of equity on its consolidated balance sheets. Minority interest expense is no longer separately reported as a reduction to net income on the consolidated income statement, but is instead shown below net income under the heading “net income attributable to noncontrolling interests.” The adoption of this guidance did not have any other material impact on the Company’s financial statements. In December 2009, the FASB issued Accounting Standards Update (ASU) 2009-17, “Consolidations (FASB ASC Topic 810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which codifies FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). ASU 2009-17 represents a revision to former FASB Interpretation No. 46 (Revised December 2003), “Consolidation of Variable Interest Entities,” and changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance.ASU 2009-17 also requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. A reporting entity will be required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements.ASU 2009-17 is effective at the start of a reporting entity’s first fiscal year beginning after November 15, 2009, or the Company’s fiscal year beginning January 1, 2010. Early application is not permitted. We have not yet determined the impact, if any, which of the provisions of ASU 2009-15 may have on the Company’s financial statements. Management does not believe that any other recently issued, but not yet effective, accounting standards or pronouncements, if currently adopted, would have a material effect on the Company’s financial statements. NOTE 2 — RESTATEMENT The management of the Company concluded that the transaction in August 2009 between Nature Vision, Inc. (nka Swordfish Financial, Inc.) (the “Company”) and Swordfish Financial, Inc., the Texas corporation should have been recorded as a reverse merger transaction in accordance with FASB ASC 805-10 and theSeptember 30, 2009 quarterly 10-Q was amended and restated.Accordingly, The statement of operations for the three and six month periods ended September 30, 2009 and statement of cash flows for the nine month periods ended September 30, 2009 restated presentations are summarized as follows; 8 Nine months ended September 30, 2009 Sales, net $ $
